DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/57687 20 October 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/410,877, filed on 21 October 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 APR 2022 has been entered.
Applicant’s Amendments
Applicant's response and amendments, filed 18 APR 2022, are acknowledged. Applicant has amended claims 1, 3, 8, 10, 16, and 22.
Claim Status
 Claims 2, 4-7, 12-13, 21, 23-28, 30-31, 33-48, 50-56, 58-63 and 65-68 are cancelled. Claims 1, 3, 8-11, 14-20, 22, 29, 32, 49, 57, 64, and 69-71 are pending. 
Claims 69-71 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 69-71 set forth additional alternative method steps that are divergent from and non-coextensive with one another. The inventions require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search for each alternative method step requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one alternative method step is expected to return a set of art references that would not comprehensively cover any other alternative method step. Accordingly, a search of all alternative method steps in a single application is considered to present an undue search and examination burden on the Office.
Since applicant has received an action on the merits for the originally presented invention including the alternative method step of claim 64, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 69-71 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 3, 8, 10, 16, and 22 are amended. Claims 1, 3, 8-11, 14-20, 22, 29, 32, 49, 57, and 64 are under examination.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
WARREN
The prior rejection of claims 1 and 16 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WARREN (WO2007/108835A2; pub: 27 September 2007) as evidenced by Alberts (Alberts B, et al. Molecular Biology of the Cell. 4th edition 2002. Garland Science. Chapter 24 "B Cells and Antibodies") and Pettersson (Pettersson S. 2009. Linköping University Electronic Press) is withdrawn in light of applicant’s amendments to the claims. WARREN does not teach microscaffolds/microcarriers functionalized with ligands specific for activating suspension cells.
BERENSON
Claims 1, 3, 8-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by BERENSON (WO 01/89539 A2; Publ. 29 NOV 2001) as evidenced by Motloung (Motloung MP, et al. Polymers (Basel). 2019 Jul 31;11(8):1270); Annabi (Annabi N, et al. Tissue Engineering Part B: Reviews. 2010 Aug 1;16(4):371-83); Van Tomme (Van Tomme SR, et al. Expert Review of Medical Devices. 2007 Mar 1;4(2):147-64); and  Ng (Ng KW, et al. Osteoarthritis and Cartilage. 2009 Feb 1;17(2):220-7).
BERENSON teaches an ex vivo system for activating and expanding suspension cells, namely T cells (instant claims 3, 10, and 16), from a seed amount to an expanded amount (see, p. 8 ¶2-3; p. 9 ¶3-4; p. 10 ¶3-4; and Example 2, p. 26¶1 item 1), comprising: a functionalized degradable platform comprising three dimensional (3D) functionalized degradable porous structures functionalized with ligands specific for activating suspension cells/T cells (p. 12 ¶1; pp. 13-14 joining ¶; p. 14 ¶3; p. 15 final ¶), wherein the functionalized degradable platform has a culture environment: that provides a synthetic microenvironment representative of the environment where the suspension cells expand in vivo; that promotes suspension cell activation through the functionalized degradable structures; that promotes suspension cell expansion; and that promotes efficient cell-cell communication and relevant extracellular-matrix for the suspension cells; and a seed amount of suspension cells; wherein the suspension cells exclude anchorage-dependent cells; and wherein the synthetic microenvironment of the functionalized degradable platform enables the expansion over time of the seed amount of suspension cells to the expanded amount of suspension cells (citations above and Example 2). BERENSON teaches a multiplicity of solid surfaces/structures (3D microscaffolds, such as beads) that comprise porous and degradable surfaces including: cellulose, agarose, dextran, plastics and the like, and also Sepharose beads. Each of these solid surfaces mimic ECM components and are porous and degradable as evidenced by Motloung MP, et al. 2019 (p. 2 final¶); Annabi N, et al. 2010 (Table 1); Van Tomme SR, et al. 2007 (Title; Table 2); and  Ng KW, et al. 2009 (p. 221 ¶1).
In regard to the microscaffold structure recited in claim 1, the specification discloses porous microcarriers and the use of porous gelatin (denatured collagen) carriers with functionalized anti-CD3/anti-CD28 to allow anchorage of T cells to the scaffolds, and to mimic the extracellular matrix (ECM) microenvironment of LN, and mimic the APC/T-cell signaling events in a controlled manner (pp. 11-12 joining ¶). As a scaffold refers to a microcarrier in this instance, the specification discloses a 3D structure indistinguishable from the porous, degradable 3D structures functionalized with CD3/CD28 Abs (instant claims 9-10; p. 5¶3) that efficiently anchor T cells and promote activation and expansion of T cells (i.e. lymphocytes) in culture media (which may further comprise a cytokine and/or growth factor(s), e.g. FBS or human sera; pp. 24-25 joining ¶; instant claim 16)/ex vivo as taught by BERENSON (citations above). 
Thus, BERENSON clearly anticipates the instant inventions of claims 1, 3, 9-10 and 16 before the effective filing date (EFD) of the application.
In regard to claim 8, BERENSON teaches 3D structures having an average size of 2.8 μm to 500 μm (or also sizes in excess of 20 or 80 μm; p. 14¶2 and p. 13¶3) which completely overlaps with the recited range of 130 μm - 380 μm.
In regard to claim 11, BENESON teaches use of CD2, CD3, and CD28 antibodies for activation of T cells (pp. 8-9 joining ¶; p. 9¶3 – p. 10 ¶4).
In regard to claim 17, BERENSON teaches media comprising IL2 (pp. 24-25 joining ¶).
In regard to claim 18, BERENSON teaches unmodified and recombinant/gene-modified T cells (p. 3 ¶3; p. 22 final ¶) and specific subpopulations of T -cells, such as CD28+, CD4+, ens+, CD28RA+, and CD28RO+T-cells (p. 11 ¶1).
MORGAN
Claims 49 and 57 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by MORGAN (WO2015/164745A1; pub: 29 October 2015).
Applicant’s amendments and remarks filed on 18 APR 2022 provide no argument for the rejection of claims 49 and 57. As per the prior Office action filed on 16 NOV 2021 applicant’s arguments (¶5 p. 23/25), filed on 6 SEP 2021 were fully considered and not found persuasive because, claims 49 and 57 are product-by-process claims as discussed in the prior rejection.
In regard to the limitations of claim 49, MORGAN teaches suspension (T cells) cells that have been obtained and isolated from blood, cultured (expanded), activated, and allowed to expand or propagate, and in regard to claim 57, MORGAN teaches pharmaceutical compositions comprising the cells activated and expanded as described in the invention wherein the pharmaceutical composition comprises at least one suspension cell, a microcarrier, an additional therapeutic agent (e.g. mitogens (e.g., PHA) or lymphokines, cytokines, and/or chemokines (e.g., IFN-g, IL-2, IL-7, IL-15, IL-12, TNF-alpha, IL-18, and TNF-beta, GM-CSF, IL-4, IL-13, Flt3-L, RANTES, MIP1a, etc.) as described herein to enhance engraftment and function of infused T cells) and wherein the pharmaceutical composition is formulated for intravenous administration (p. 74 ln 11 – p. 76 ln 12). 
Thus, prior to the effective filing date (EFD) of the instant application, MORGAN clearly anticipates the instant invention of claims 49 and 57.
Wang
Claim 49 stands rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang (Wang X, et al. Cancer Gene Therapy; 2015 Feb; 22(2):85-94).
Applicant’s amendments and remarks filed on 18 APR 2022 provide no argument for the rejection of claim 49. As per the prior Office action filed on 16 NOV 2021 applicant’s arguments (¶5 p. 23/25), filed on 6 SEP 2021, were fully considered and not found persuasive because, claim 49 is a product-by-process claims as discussed in the prior rejection. In regard to the limitations of claim 49, the claim recites merely a suspension cell (that according to claim 22 has been isolated, expanded, activated, and expanded). Suspension (T cells) cells that have been obtained and isolated from blood, cultured (expanded), activated, and allowed to expand or propagate are common in the prior art of ACT immunotherapy as demonstrated by Wang. 
Thus, prior to the EFD of the instant application, WANG clearly anticipates the instant invention of claims 49.
Claim Rejections - 35 USC § 103 – Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 3, 8-11, 14-20 under 35 U.S.C. 103 as being unpatentable over WARREN (WO2007/108835A2) as evidenced by Alberts (2002) and Pettersson (2009) as applied to claims 1 and 16 above, and further in view of MORGAN (WO2015/164745A1; pub: 29 October 2015) and FELDER (WO2005/010162A2) is withdrawn in light of applicant’s amendments to claims 1 and 16. WARREN does not teach microscaffolds/microcarriers functionalized with ligands specific for activating suspension cells.
BERENSON–FELDER
Claims 1, 3, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over BERENSON (WO 01/89539 A2; Publ. 29 NOV 2001) and FELDER (WO2005/010162A2; Publ. 3 FEB 2005; cited in prior Office action). 
As presented above, BERENSON teaches an ex vivo system for activating and expanding suspension cells, namely T cells (instant claims 3, 10, and 16), from a seed amount to an expanded amount (see, p. 8 ¶2-3; p. 9 ¶3-4; p. 10 ¶3-4; and Example 2, p. 26¶1 item 1), comprising: a functionalized degradable platform comprising three dimensional (3D) functionalized degradable porous structures functionalized with ligands specific for activating suspension cells/T cells (p. 12 ¶1; pp. 13-14 joining ¶; p. 14 ¶3; p. 15 final ¶), wherein the functionalized degradable platform has a culture environment: that provides a synthetic microenvironment representative of the environment where the suspension cells expand in vivo; that promotes suspension cell activation through the functionalized degradable structures; that promotes suspension cell expansion; and that promotes efficient cell-cell communication and relevant extracellular-matrix for the suspension cells; and a seed amount of suspension cells; wherein the suspension cells exclude anchorage-dependent cells; and wherein the synthetic microenvironment of the functionalized degradable platform enables the expansion over time of the seed amount of suspension cells to the expanded amount of suspension cells (citations above and Example 2). BERENSON teaches a multiplicity of solid surfaces/structures (3D microscaffolds, such as beads) that comprise porous and degradable surfaces including: cellulose, agarose, dextran, plastics and the like, and also Sepharose beads.
In regard to the microscaffold structure recited in claim 1, the specification discloses porous microcarriers and the use of porous gelatin (denatured collagen) carriers with functionalized anti-CD3/anti-CD28 to allow anchorage of T cells to the scaffolds, and to mimic the extracellular matrix (ECM) microenvironment of LN, and mimic the APC/T-cell signaling events in a controlled manner (pp. 11-12 joining ¶). As presented above, a scaffold, in this instance, refers to a microcarrier which the specification discloses as a 3D structure indistinguishable from the porous, degradable 3D structures functionalized with CD3/CD28 Abs (instant claims 9-10; p. 5¶3) that efficiently anchor T cells and promote activation and expansion of T cells (i.e. lymphocytes) in culture media (which may further comprise a cytokine and/or growth factor(s), e.g. FBS or human sera; pp. 24-25 joining ¶; instant claim 16)/ex vivo as taught by BERENSON (citations above). In so far that BERENSON does not explicitly recite verbatim a “microcarrier” or (micro)”scaffold” it would nevertheless be prima facie obvious to one of ordinary skill in the art to at once envisage use of microcarriers as taught by FELDER as a substitute for the 3D porous, degradable, ligand-functionalized 3D structures taught by BERENSON.
FELDER teaches the general state of the art before the EFD of the instant invention and is directed generally to the field of cell culture, which is a laboratory process used primarily for the growth, propagation, and production of cells (Abstract). FELDER is not directed specifically to a particular adherent or non-adherent (i.e. a suspension) cell but addresses both, stating that functionalization of the microcarrier by including an anchor promoting material with an engineered microcarrier that can be manipulated in suspension is a powerful cell culture technique that will work with virtually all anchorage dependent and independent cells (¶1 p. 11; emphasis added). FELDER specifically teaches a microcarrier with a modified surface to allow attachment of non-anchor dependent (i.e. suspension) cells (¶1 point 4. p. 33). FELDER teaches that suspension culture of engineered microcarriers increases the productivity one can expect, of conservatively 400 fold over flat bottom dishes, and over two fold compared to spinner flasks (¶1 p. 15). FELDER teaches microcarriers that are engineered to dissolve spontaneously, thus obviating the challenges associated with using non-specific enzymes to release cells from their anchorage surface (¶2 p. 15). Furthermore, FELDER teaches that ligands may be covalently or non-covalently linked to the surface of the microcarrier and may be used to cause a reaction from the cells grown on any aspect (outside, inside, or both) of the microcarriers (¶2 p. 20) thus functionalizing the microcarrier.
FELDER teaches that functionalized and/or engineered microcarriers can be used to support the growth and differentiation of cells intended for autologous or heterologous transplantation (¶2 p. 31) and that cells produced in such engineered microcarriers will enable more rapid production of cells, less damage due to shear stress and impeller collisions, an ability to monitor cell growth and optimize growth conditions in real time, and initiate and maintain the culture in a fully automated and sterile environment (¶ 3 p. 31).
Finally, FELDER teaches that 3D functionalized porous microcarriers are well-suited for culturing adherent and non-adherent cells (p. 7 lns 13-14 and p. 11 lns 3-4), including expansion and differentiation (p. 22 ln 31—p. 23 ln 2) of a plurality of non-adherent cells, such as blood cells, immunocytes, … some cancer cells, stem cells, single cell organisms, and other cells (p. 10 lns 20-33). 
It would have been prima facie obvious to one skilled in the art before the EFD of the instant application to modify the microcarriers of FELDER, in order to functionalize the surface with ligands specific for activating and expanding T cells/lymphocytes/suspension cells as taught by BERENSON in order to increase the efficiency of T cell production ex vivo. It would also be prima facie obvious to substitute FELDER’s engineered, functionalized, porous, degradable microcarriers for other engineered, functionalized, porous, degradable 3D structures such as those taught by BERENSON in order to increase the efficiency of T cell (or suspension cell) production ex vivo as taught by FELDER.  The use of 3D ligand-functionalized porous degradable microcarriers would have been prima facie obvious to one skilled in the art, prior to the EFD of the instant application wherein the microcarriers were functionalized with specific ligands for activating suspension/ T cells and wherein the introduction of ligands (and/or cytokines) for reproduces the in vivo environment for the expansion and/or activation of the T cells because BERENSON specifically teaches the ligands necessary to activate and expand the suspension cells/T cells and because BERENSON demonstrates the sufficiency of a 3D porous degradable ligand-functionalized solid structures for such activation/expansion and because FELDER teaches the improved results utilizing a 3D porous, degradable functionalized microcarrier for improving yield by over 400 fold increase. 
A practitioner would have had a reasonable expectation of success in modifying FELDER’s microcarriers functionalized with lymphocyte specific ligands for lymphocyte activation with BERENSON’s T cell-specific ligands according to known methodologies to achieve a predictable outcome as BERENSON teaches an ex vivo platform for activation and/or expansion of non-adherent cells/suspension/T cells comprising porous, degradable 3D-structures  functionalized with anti-CD3 and anti-CD28 antibodies. A practitioner of ordinary skill in the art would have a reasonable expectation of success that the anti-CD3 and anti-CD28 functionalized microcarriers would provide the necessary ligand-mediated signals for activation and expansion of the suspension cells (T cells) as the 3D-functionalized structures of BERENSON demonstrated the ligand-mediated activation and expansion of T cells in an ex vivo system, thus reproducing the in vivo environment for activating and expanding T cells.
Thus, the inventions of claims 1, 3, 9-10 and 16 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of BERENSON and FELDER.
In regard to claim 8, BERENSON teaches 3D structures having an average size of 2.8 μm to 500 μm (or also sizes in excess of 20 or 80 μm; p. 14¶2 and p. 13¶3) and FELDER teaches microcarriers of any size, but specifies a range of 1-1000 µm (¶2 p. 7 and 2d. and 2e. p. 32); these ranges completely overlap with the recited range of 130 μm - 380 μm.
In regard to claim 11, BENESON teaches use of CD2, CD3, and CD28 antibodies for activation of T cells (pp. 8-9 joining ¶; p. 9¶3 – p. 10 ¶4).
In regard to claims 14 and 15, FELDER discloses open, static, gas permeable and closed bioreactors (pp. 27-28 joining ¶) including stirred-type bioreactors (internal ref. 6 p. 37) and bag bioreactors (ibid; claim 19, p. 41; item #27, p. 35).
In regard to claim 17, BERENSON teaches media comprising IL2 (pp. 24-25 joining ¶).
In regard to claim 18, BERENSON teaches unmodified and recombinant/gene-modified T cells (p. 3 ¶3; p. 22 final ¶) and specific subpopulations of T -cells, such as CD28+, CD4+, ens+, CD28RA+, and CD28RO+T-cells (p. 11 ¶1). 
BERENSON–FELDER–MORGAN
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over BERENSON (WO 01/89539 A2) and FELDER (WO2005/010162A2) as applied to claim 16 above and further in view of MORGAN (WO2015/164745A1).
BERENSON and FELDER render the invention of claims 16-18 prima facie obvious to one of ordinary skill in the art before the EFD of the application as presented above. 
In regard to claims 19-20, neither BERENSON nor FELDER teach a system further comprising a vector selected from the group consisting of a viral vector and a nonviral vector; and wherein the vector is configured for use in gene therapy (claim 19) or wherein the vector comprises a CAR transgene; and wherein the system further comprises an additional gene selected from the group consisting of a therapeutic gene, surface marker gene, reporter gene, suicide genes, chemokine receptor gene, cytokine-expressing gene, immune-checkpoint receptor gene, and combinations thereof (claim 20).
MORGAN, like BERENSON, teaches what was well known and established in the art prior to the EFD in regard to the activation and expansion of T cells in culture from a seed amount. Namely, MORGAN teaches T cell expansion from PBMCs activated by different methods including activation with plate-bound, soluble, and bead-bound anti-CD3 and anti-CD28 antibodies (claim 1 and p. 90 ln 28 – p. 91 ln 3 and p. 91 lns 18-22). In regard to the instant claims, the practitioner of ordinary skill in the art would immediately recognize the bead-bound anti-CD3 and anti-CD28 antibodies as ligands specific for lymphocyte activation as taught by BERENSON. MORGAN also teaches culturing (expanding) suspension/T cells in bioreactor(s)—and possible embodiments wherein said culturing is in combination with microcarriers (p. 28 lns 24-31 and claims 53-55)—for activating, expanding and/or transducing suspension cells (PBMC/T cells) and recovery of suspension/T cells that have been expanded and activated (claim 63 and p. 95 ln 15 – p. 96 ln 8).
Thus, like BERENSON, MORGAN clearly teaches that ligands (anti-CD3 and anti-CD28 antibodies) specific for activation and expansion of T cells could be provided on 3D structures (such as beads) in suspension with T cell cultures and that these T cell cultures could also comprise microcarriers. 
In regard to the further limitations of claims 16-17, MORGAN teaches systems wherein the T cells are cultured in the presence of cytokines (e.g., such as IL-2, IL-7, and/or IL-15, or any suitable combination thereof, claims 21-22 and p. 32 lns 20-21).
In regard to the further limitations of claim 18, MORGAN teaches systems comprising CAR T cells, gene modified T cells, and unmodified T cells (see for instance, Fig. 13 and below).
In regard to the further limitations of claims 19-20, MORGAN teaches a system comprising expression and/or viral vectors configured for gene therapy (see, for example, p. 16 lns 10-16; p. 62 ¶2; p. 64 “Viral Vectors”), wherein the vector comprises a CAR transgene (for example see, p. 83 lns 14-32, and Example 1, p. 90) and an additional transgene such as a cytokine or a marker (see, for example, p.16 ¶4; p. 71 ¶1; p. 73 final ¶).
It would have been prima facie obvious, prior to the EFD of the instant application, to one of ordinary skill in the art to substitute the plate-bound, soluble, or bead-bound anti-CD3 and anti-CD28 antibodies of MORGAN with 3D porous, degradable microcarriers/microscaffolds functionalized with anti-CD3 and anti-CD28 antibodies (i.e. ligands) as rendered obvious by BERENSON and FELDER in an ex vivo system for activating and expanding suspension/T cells wherein the ligands were specific for the activation of the suspension (T) cells (i.e. were anti-CD2, anti-CD3 and/or anti-CD28 antibodies as taught by MORGAN and BERENSON). 
The practitioner would have had a reasonable expectation of success in substituting the dynabeads of MORGAN with the modified engineered 3D porous, degradable ligand functionalized microcarriers rendered obvious by BERENSON–FELDER because MORGAN teaches the anti-CD3 and anti-CD28 antibodies can be provided in a variety of embodiments (e.g. plate-bound or bead-bound), BERENSON teaches that T cell-specific antibodies/ligands (such as CD2, CD3 and CD28 antibodies) can be presented in a variety of 3d porous, degradable 3D structures, and FELDER teaches that the engineered porous, degradable microcarriers can be functionalized with ligands specific for stimulating immunocytes and non-adherent (suspension) and because MORGAN and BERENSON teach that these signals are necessary sufficient to activate and proliferate T cells. A practitioner would also have the expectation of microcarriers functionalized with ligands having the anticipated effect of the ligands because FELDER teaches microcarriers comprising ligands for mediating ligand-expected effects and, because MORGAN and BERENSON demonstrate and/or teach the effect in activating T cells. Thus the practitioner would have a reasonable expectation of success in substituting known prior art elements (such as ligand-functionalized, porous, degradable microcarriers for ligand-functionalized beads) and/or modifying known methods needed for activating/expanding and/or transfecting T cells for example for ACT immunotherapy according to known methodologies for culturing suspension/T cells in 3D-functionalized porous, degradable microcarriers to yield predictable results as taught by the prior art. Thus, the teaching of, BERENSON, FELDER, and MORGAN render obvious to one of ordinary skill in the art, before the EFD of the instant application, the instant invention of an ex vivo system comprising microcarriers functionalized with anti-CD3 and anti-CD28 antibodies for expanding and activating T cells, further comprising viral vectors configured for gene therapy, wherein the vector comprises a CAR transgene, and an additional transgene such as a cytokine or a marker as explicitly taught and provided by MORGAN. 
MORGAN–FELDER
Claims 22, 29, 32, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over MORGAN (WO2015/164745A1) and FELDER (WO2005/010162A2).
In regard to claim 22, MORGAN teaches the well-known method of obtaining PBMCs (suspension cells/non-adherent cells/T cells/lymphocytes) from donor (i.e. patient) blood, isolating cells from the blood sample (on FICOLL gradients), culturing the cells in a bioreactor (including using microcarriers), activating a portion of the suspension cells (i.e. T cells with T-cell-specific antibodies) and expanding a portion of the activated (suspension/T cells in the presence of cytokines).
MORGAN teaches isolation of suspension/T cells obtained from PBMCs isolated from donor blood (p. 89, item 1, lns 27-30 and p. 94 lns 17-26) in the absence of anchorage-dependent cells, culturing isolated suspension/T cells in bioreactor(s)—including the use of GREX (open, static culture vessel with gas-permeable bottom) bioreactors as well as WAVE (closed, perfusion) bioreactors including use in combination with microcarriers (p. 28 lns 24-31 and claims 20 and 53-55 and p. 95 lns 15-20)—for activating, expanding and/or transducing suspension cells (PBMC/T cells) and recovery of suspension cells/T cells (p. 95 ln 15 – p. 96 ln 8). Thus, MORGAN teaches isolating suspension cells from a blood sample; introducing a seed amount of the of the suspension cells to a bioreactor comprising, in some embodiments, microcarriers/microscaffolds; activating at least a portion of the suspension cells introduced into the bioreactor; and expanding over time the seed amount of the activated suspension cells to an expanded amount of suspension cells; wherein the suspension cells exclude anchorage-dependent cells; and wherein the ligands and cytokines provide a synthetic microenvironment representative of the environment where the suspension cells expand in vivo and providing a culture environment configured to promote suspension cell activation and expansion.
MORGAN does not teach a bioreactor comprising a 3D functionalized porous microcarrier/microscaffold.
FELDER teaches the general state of the art before the EFD of the instant invention and is directed generally to the field of cell culture, which is a laboratory process used primarily for the growth, propagation, and production of cells (Abstract). FELDER is not directed specifically to a particular adherent or non-adherent cell but addresses both, stating that functionalization of the microcarrier by including an anchor promoting material with an engineered microcarrier that can be manipulated in suspension is a powerful cell culture technique that will work with virtually all anchorage dependent and independent cells (¶1 p. 11). FELDER specifically teaches a microcarrier with a modified surface to allow attachment of non-anchor dependent (i.e. suspension) cells (¶1 point 4. p. 33). FELDER teaches that suspension culture of engineered microcarriers increases the productivity one can expect, of conservatively 400 fold over flat bottom dishes, and over two fold compared to spinner flasks (¶1 p. 15). FELDER also teaches microcarriers that are engineered to dissolve spontaneously, thus obviating the challenges associated with using non-specific enzymes to release cells from their anchorage surface (¶2 p. 15). Furthermore, FELDER teaches that ligands may be covalently or non-covalently linked to the surface of the microcarrier and may be used to cause a reaction from the cells grown on any aspect (outside, inside, or both) of the microcarriers (¶2 p. 20) thus functionalizing the microcarrier.
FELDER teaches that functionalized and/or engineered microcarriers can be used to support the growth and differentiation of cells intended for autologous or heterologous transplantation (¶2 p. 31) and that cells produced in such engineered microcarriers will enable more rapid production of cells, less damage due to shear stress and impeller collisions, an ability to monitor cell growth and optimize growth conditions in real time, and initiate and maintain the culture in a fully automated and sterile environment (¶ 3 p. 31).
Finally, FELDER teaches that 3D functionalized porous microcarriers are well-suited for culturing adherent and non-adherent cells (p. 7 lns 13-14 and p. 11 lns 3-4), including expansion and differentiation (p. 22 ln 31—p. 23 ln 2) of a plurality of non-adherent cells, such as blood cells, immunocytes, … some cancer cells, stem cells, single cell organisms, and other cells (p. 10 lns 20-33). FELDER also teaches the use of bioreactors (Abstract, claim 18. p. 3 lns 9-10; p. 27 lns 15-19) as well as the 3D functionalized porous microcarriers in culturing suspension cells, stating that the microcarriers may be introduced into the cell culture media contained in the bioreactor through one of the orifices or openings in order to affect an increase in kinetic energy within suspension cell cultures of non-adherent cells, such as for example, SF9 insect cells (p. 24 lns 13-16) or others cited above. 
It would have been prima facie obvious to one skilled in the art to modify the bioreactors comprising microcarriers and/or dynabeads functionalized with ligands specific for activating lymphocytes (e.g. anti-CD3 and anti-CD28 antibodies) of MORGAN used for culturing isolated PBMCs/suspension cells prior to or during the expansion and/or activation steps with the functionalized 3D porous microcarriers of FELDER’s bioreactor systems wherein the 3D functionalized microcarriers further comprise antibodies (such as CD3, CD28 and/or CD2, taught by MORGAN) and/or cytokines (also taught by MORGAN) necessary for activation and/or expanding (see additional dependent claim rejections below and MORGAN Table 1, for instance). A motivation to modify the method and/or system with ligand-functionalized microcarriers in place of ligand-functionalized dynabeads would be to increase the yield (with reasonable expectation of 400 fold increase as taught by FELDER) of activated and expanded suspension cells. Further motivations to modify the method and/or system are also provided by FELDER including: . Thus, introduction of suspension cells (e.g. T cells) into a bioreactor culture system following isolation of the PBMCs (suspension cells) obtained from donor (or patient) blood and prior to activating or further expanding the cells wherein the system comprises 3D ligand-functionalized porous, degradable microcarriers would have been prima facie obvious to one skilled in the art, prior to the time of filing of the instant application wherein the microcarriers were functionalized with specific ligands for activating the suspension/T cells and wherein the introduction of ligands and/or cytokines reproduces the in vivo environment for efficient cell-cell communication and mimicking the ECM environment for the activation and expansion of the T cells. 
A practitioner would have had a reasonable expectation of success in modifying MORGAN’s bioreactor system comprising microcarriers and/or dynabeads functionalized with lymphocyte specific ligands for lymphocyte activation and MORGAN’s method steps by modifying FELDER’s 3D ligand-functionalized porous, degradable microcarriers with ligands specific for T cell activation and expansion according to known methodologies to achieve a predictable outcome as MORGAN teaches systems for activation and expansion of non-adherent cells/suspension/T cells comprising bioreactors comprising microcarriers and 3D-structures (i.e. dynabeads) functionalized with T cell/lymphocyte-activating ligands (e.g. anti-CD3 and anti-CD28 antibodies). A practitioner of ordinary skill in the art would have a reasonable expectation of success that the functionalized microcarriers would provide the necessary ligand-mediated signals for expansion and activation of the suspension cells (T cells) as the 3D-functionalized dynabeads of MORGAN demonstrated the ligand-mediated activation and expansion of T cells in bioreactor systems, thus reproducing the in vivo environment for expanding and activating T cells. A practitioner would also have a reasonable expectation of success, because additional prior art (BERENSON, cited above) also teaches 3D porous, degradable, ligand-functionalized structures for activating and expanding suspension/T cells in culture ex vivo.
Thus, the instant invention of claim 22 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the prior art teachings of MORGAN and FELDER.
In regard to the further limitations of claim 29 wherein the microscaffolds/microcarriers comprise one or more proteins, carbohydrates, lipids, and nucleic acids, MORGAN teaches systems comprising at least proteins, carbohydrates, and nucleic acids (viral vectors for transduction/transfection), see for example, Table 1, p. 93 and culturing in the presence of dynabeads comprising anti-CD3 and anti-CD28 antibodies, cytokines (e.g., such as IL-2, IL-7, and/or IL-15, or any suitable combination thereof, claims 21-22 and p. 32 lns 20-21).
In regard to the further limitations of claims 32 wherein the ligands are antibodies selected from anti-CD2, anti-CD3 and anti-CD28 antibodies and combinations thereof, MORGAN teaches systems comprising activation with plate-bound, soluble, and bead-bound anti-CD3 and anti-CD28 antibodies (claim 1 and p. 90 ln 28 – p. 91 ln 3 and p. 91 lns 18-22) and provision of co-stimulatory ligands such as anti-CD3, anti-CD28, and/or anti-CD2 antibodies (pp. 33-34).
In regard to the further limitation of claim 64 in which the method of claim 22 further comprises the method steps of transfecting a portion of the expanded amount of suspension cells, preparing a portion of the transfected cells for transfusion, and transfusing a portion of the prepared cells into a recipient/patient, MORGAN teaches transducing (i.e. transfecting) activated and cultured (expanded up to 48 hours; claim 28) suspension/T cells with a lentiviral vector comprising a CAR transgene. Furthermore, MORGAN teaches preparing T cell/CAR T cell compositions for transfusion comprising isolated suspension/T cells and physiologically accepted excipients claims 63-69 and p. 74 ln 26 – p. 76 ln 10) and administering the suspension/T cell therapeutic modified for treating malignancy (i.e. the previously transfected/transduced/expanded CAR T cells) to a subject (i.e. patient) in need thereof (claim 70). As MORGAN provides for intravenous administration (see above) transfer via transfusion is implied (p. 76 ln 12) and also explicitly taught (p. 84 ln 11).
Response to Applicant’s Arguments
Applicant’s remarks and arguments filed on 18 APR 2022 have been fully considered. In light of the amendments and the new grounds for rejection put forth herein, Applicant’s central argument is that macroporous microscaffolds have been used extensively in bioprocessing to grow adherent cells due to their large surface area, but “they could not be used for suspension cells such as T cells.” Applicant’s argument has been fully considered but is not found persuasive because FELDER explicitly teaches modification of microcarriers so that the microcarriers may be chemically modified to allow non-adherent cells to attach to their surface. Thus, FELDER teaches microcarriers modified to interact with suspension (non-adherent) cells. Furthermore, FELDER states that special proteins can be incorporated into the matrix of the microcarrier or in the surface coating of the microcarrier that will promote or enhance cell adhesion, growth, differentiation, or promote expression of a selected phenotype (p. 10 ¶1). And again, FELDER states that the engineered microcarriers are suspendable, engineered with additives, and participate in a cell culture process which takes advantage of their ability to be manipulated in suspension and that they have the advantage of allowing a plurality of non-adherent cells, such as blood cells, immunocytes, … some cancer cells, stem cells, single cell organisms, and other cells to anchor to a variety of substrates (p. 10 final ¶). FELDER also teaches that the biocompatible anchor material may be incorporated in the matrix of the microcarrier, or on a surface layer coated onto the microcarrier (p. 10 final ¶) and that the microcarrier can be: spherical, … or porous, and that any position along the surfaces of the plurality of shapes that come in direct contact with cell culture media may be chemically modified to allow or disallow cell attachment (p. 32 ¶3). Furthermore, FELDER teaches specific generation and use of degradable microcarriers obviating the challenges associated with using non-specific enzymes to release cells from their anchorage surface (p. 15 ¶2; p. 30 ¶3). It is clear that FELDER clearly anticipates, envisions, and directly teaches the use of functionalized, porous, biodegradable microcarriers expressly for the culture of non-adherent (suspension) cells and further specifies that immunocytes (cells of the immune system, i.e. cells including T cells) are among the cells expressly anticipated, envisioned, and taught. 
Conclusion
Claims 1, 3, 8-11, 14-20, 22, 29, 32, 49, 57, and 64 are rejected. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

 /KEVIN K HILL/ Primary Examiner, Art Unit 1633